— Judgment, Supreme Court, Bronx County, rendered September 23, 1977, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to four to eight years thereupon, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is denied. The disposition of this appeal was held in abeyance and counsel’s motion to withdraw denied because of his failure to recite " 'the underlying facts and [to highlight] anything in the record that might arguably support the appeal.’ ” (People v Myrick, 69 AD2d 804; see People v Saunders, 52 AD2d 833.) Counsel was directed to review the record and serve and file an adequate brief. He has now submitted a supplemental brief, alleging that after further review he believes that there are no nonfrivolous issues, and renews his motion to withdraw. Although there are issues which, arguably, lend themselves to appellate presentation, our review of the record indicates that they do not warrant reversal. Therefore, it is not necessary to relieve present counsel and assign new counsel. In the light of our conclusion, counsel’s motion to withdraw must be denied. (See Anders v California, 386 US 738; People v Saunders, supra.) Concur— Sullivan, J. P., Bloom, Lane, Markewich and Silverman, JJ.